        Case 1:18-cv-10262-RA Document 112-1 Filed 01/24/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

NETSOC, LLC,                                  )
     Plaintiff,                               )
                                              )    Civil Action No. 1:18-cv-10262
v.                                            )
                                              )
CHEGG,INC.                                    )    JURY TRIAL DEMANDED
    Defendant.                                )

                               ORDER OF FINAL JUDGMENT

       This Final Judgment is entered pursuant to Fed. R. Civ. P. 58 and the Court's Memorandum

Opinion and Order of collateral estoppel and dismissal (0kt. No. 111 ). It is therefore ORDERED

and ADJUDGED that the case be dismissed with prejudice.

       The Clerk is directed to close this case.




                                                            USDC-SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #: _ _ __,....--.----
                                                            DA TE FILED: //)-1 / 1 D
                                                          =--
